Title: From Thomas Jefferson to Joseph Jones, 19 June 1785
From: Jefferson, Thomas
To: Jones, Joseph



Dear Sir
Paris June 19. 1785.

I take the liberty of inclosing to you a state of the case of one Polson, and of begging your enquiries and information whether the lands therein mentioned have been escheated and sold, and if they have what would be the proper method of application to obtain a compensation for them.
The negociations between Holland and the emperor are slow, but will probably end in peace. It is believed the emperor will not at present push the Bavarian exchange. The Porte delays the demarcation of limits with him, and is making vigorous preparations for war. But neither will this latter be permitted to produce a war if France can prevent it, because wherever the emperor is seeking to enlarge his dominions France will present to him the point of a bayonet. But she wishes extremely for repose and has need of it. She is the wealthiest but worst governed country on earth; and her finances utterly unprepared for war. We have need to pray for her repose, and that she may not be engaged in a continental war while our matters with Gr. Britain are so unsettled and so little like being settled.

An accident has happened here which will probably damp the ardour with which aerial navigation has been pursued. Monsr. Pilatre de Rosiere had been attending many months at Boulogne a fair wind to cross the channel in a baloon which was compounded of one of inflammable air and another called a Montgolfier with rarefied air only. He at length thought the wind fair and with a companion ascended. After proceeding in a proper direction about two leagues the wind changed and brought them again over the French coast. Being at the height of about 6000 feet some accident, unknown, burst the balloon of inflammable air and the Montgolfier being unequal alone to sustain their weight they precipitated from that height to the earth and were crushed to atoms. Though navigation by water is attended with frequent accidents, and in it’s infancy must have been attended with more, yet these are now so familiar that we think little of them, while that which has signalised the two first martyrs to the aeronautical art will probably deter very many from the experiments they would have been disposed to make. Will you give me leave to hope the pleasure of hearing from you sometimes. The details from my own country of the proceedings of the legislative, executive and judiciary bodies, and even those which respect individuals only are the most pleasing treat we can receive at this distance, and the most useful also. I will promise in return whatever may be interesting to you here. I am with very perfect esteem Sir Your friend & servt.,

Th: Jefferson

